Citation Nr: 0324420	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  00-12 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. §1151 for additional left hip 
disability as a result of VA surgical treatment during 
hospitalization in February and March 1972.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On March 6, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Obtain the veteran's complete, original medical records 
(or certified copies thereof) of hospitalization at the 
VA Medical Center (VAMC) in Pittsburgh, Pennsylvania 
from February 22 to March 3, 1972.  These should 
specifically include all original doctors' orders, 
operation reports (including bone marrow biopsy 
reports), progress notes, nurses' notes, consultation 
reports, and imaging reports.  Obtain any and all 
records of post-hospitalization outpatient follow-up 
treatment.  Also obtain complete clinical records of any 
treatment for a left hip disorder during the period from 
June 2002 to the present time.  

2.	After all available records and/or responses from each 
contacted entity has been associated with the claims 
file, arrange with the Pittsburgh VAMC to obtain, if 
possible, a supplemental medical opinion from John A. 
Perri, M.D, Chief of Orthopedics (who examined the 
veteran on June 13, 2000), regarding the relationship, 
if any, between the veteran's current left hip 
disorder(s) and surgical treatment during VA 
hospitalization in February and March 1972.  Explain to 
the VAMC that what is requested is a supplemental 
medical opinion based on the evidence of record, not a 
new orthopedic examination of the veteran, unless Dr. 
Perri cannot render the opinion without a new 
examination of the veteran, or if Dr. Perri is now 
unavailable.  

a.	The entire claims file, including the complete 
records of VA hospitalization in February and March 
1972, must be made available to the appropriate 
physician, the report should include discussion of 
the veteran's documented medical history and 
assertions.  
b.	Ask Dr. Perri (or the examining physician, as 
appropriate) to review all of the veteran's medical 
records and render an opinion as to whether it is 
at least as likely as not that the veteran has 
additional left hip disability that was caused by 
surgical treatment, to include the bone marrow 
biopsy, during VA hospitalization in February and 
March 1972; and if so, whether the proximate cause 
of such additional left hip disability was (a) 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the VA in furnishing the surgical 
treatment in February and March 1972, or (b) an 
event not reasonably foreseeable.  The physician's 
printed (typewritten) report should include the 
complete rationale for the opinion expressed.  

3.	After the development requested above has been completed 
to the extent possible, the RO should again review the 
record.  If any benefit sought on appeal remains denied, 
the appellant and representative, if any, should be 
furnished a supplemental statement of the case and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





